Citation Nr: 0715943	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served under honorable conditions from October 
1957 to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a pulmonary disorder, to include as 
secondary to exposure to asbestos.


FINDINGS OF FACT

1.  The veteran's pulmonary disorder (chronic obstructive 
pulmonary disease) first manifested many years after his 
separation from service and is not related to his service or 
to any incident therein, including exposure to asbestos.

2.  The veteran's service records do not demonstrate that he 
was exposed to asbestos during his period of active military 
service.


CONCLUSION OF LAW

A pulmonary disorder (chronic obstructive pulmonary disease), 
claimed as due to exposure to asbestos, was not incurred in 
or aggravated by active military service, nor may such 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he was exposed to asbestos while 
serving in the Navy.  He seeks service connection for his 
current respiratory problem, diagnosed as chronic obstructive 
lung disease, as a result of this alleged exposure to 
asbestos.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran's pulmonary 
disorder, however, is not a disease subject to presumptive 
service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The veteran's service personnel records indicate that he 
served in the Navy from October 1957 to June 1961 as a 
boatswain's mate aboard at least two ships.  His records do 
not demonstrate that he was exposed to asbestos as a part of 
his duties.  Neither do pre-service and/or post-service 
records demonstrate occupational or other asbestos exposure.  
However, even if the veteran had been exposed to asbestos in 
service, mere exposure to a potentially harmful agent is 
insufficient for eligibility for VA disability benefits.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of chronic obstructive 
pulmonary disease or other respiratory problems, aside from 
the occasional upper respiratory infection.  They are also 
negative for asbestosis or another asbestos-related disease.  
Because no respiratory problem was found on examination at 
separation, the Board finds that there was no evidence of a 
chronic condition at separation.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
pulmonary disorder.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of a pulmonary disorder is dated in 
August 1998.  At that time, the veteran sought medical 
treatment for shortness of breath.  Chest X-ray revealed 
evidence of chronic obstructive pulmonary disease.  The 
veteran has been taking prescription medication for control 
of his chronic obstructive pulmonary disease since that time.  
There is no evidence in the veteran's claims file indicating 
that any of his treating providers found a relationship 
between his chronic obstructive pulmonary disease and his 
period of active service, including alleged exposure to 
asbestos.  

The veteran underwent VA examination in December 2002.  At 
the time of the examination, the veteran complained of 
shortness of breath with exertion, and a cough associated 
with phlegm.  He was currently taking medication for control 
of his symptoms.  Physical examination resulted in a 
diagnosis of chronic obstructive pulmonary disease with a 
previous history of smoking up to two to two and one-half 
packs of cigarettes per day.  X-ray examination revealed 
mildly emphysematous lungs.  The examiner did not comment as 
to the etiology of the veteran's chronic obstructive 
pulmonary disease, including as to whether it was related to 
alleged exposure to asbestos.

The first clinical evidence of a diagnosed pulmonary disorder 
is dated in August 1998, approximately 37 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
medical evidence of record clearly shows that the veteran has 
a current diagnosis of chronic obstructive pulmonary disease.  
However, the medical evidence of record does not establish 
that the veteran has an asbestos-related respiratory 
disorder.  While the December 2002 VA examiner did not 
specifically comment as to the etiology of the veteran's 
chronic obstructive pulmonary disease, because there is no 
evidence of exposure to asbestos in service, and no evidence 
of treatment for or complaints of respiratory problems during 
service, the Board finds that additional VA examination is 
not required in this case.  Additionally, the Board finds 
that even if the veteran was exposed to asbestos during 
military service, there is no medical evidence which in any 
way relates the veteran's chronic obstructive pulmonary 
disease to his military service or to any exposure to 
asbestos during military service.  With no evidence of any 
current asbestos-related disability or pulmonary disorder 
that is related to his military service, service connection 
for chronic obstructive pulmonary disease, to include as due 
to asbestos exposure, is not warranted.  

The veteran has attributed his pulmonary disorder to service; 
however, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not supported by the 
objective evidence.  The evidence as a whole shows no 
continuity of symptomatology of chronic obstructive pulmonary 
disease since service.  38 C.F.R. § 3.303(b) (2006); Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  

The weight of the medical evidence demonstrates that the 
veteran's chronic obstructive pulmonary disease began many 
years after service and was not caused by any incident of 
service, including alleged exposure to asbestos.  The Board 
concludes that chronic obstructive pulmonary disease was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In November 2002, and several times thereafter, the RO 
provided Pelegrini-compliant notice to the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with a November 
2004 re-adjudication of the claim by the RO subsequent to 
receipt of the required notice.  

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran with an examination 
related to the claim. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

Service connection for a pulmonary disorder, to include as 
secondary to exposure to asbestos, is denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


